                        UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA

REDHAWK HOLDINGS CORP., ET AL                             CIVIL ACTION

VERSUS                                                    NO. 17-819

DANIEL J. SCHREIBER, ET AL                                SECTION: “B”(3)


                             ORDER AND REASONS

      Before the Court is Defendants’ Motion for Summary Judgment

and   Alternatively     Judgment   on   the   Pleadings    (Rec.    Doc.   74),

Plaintiffs’ Response and Memorandum in Opposition (Rec. Doc. 76),

and Defendants’ Reply Memorandum (Rec. Doc. 80). For the reasons

discussed below,

      IT IS ORDERED that the motion is GRANTED.

FACTS AND PROCEDURAL HISTORY
      This case is about an unsuccessful business venture between

two      experienced    businessmen.        Plaintiff     RedHawk    Holdings

Corporation (“RedHawk”) is a Nevada corporation with its principal

place of business in Lafayette Parish, Louisiana. See Rec. Doc. 1

at 1. Plaintiff Beechwood Properties, LLC (“Beechwood”) is a

Louisiana limited liability company with its principal place of

business in Lafayette Parish, Louisiana. See id. G. Darcy Klug is

the CFO and majority shareholder of both Plaintiffs. See Rec. Doc.

74-1 at 9. Defendant Daniel J. Schreiber is the former CEO and a

former Director of RedHawk. See id. Defendant Schreiber is also


                                        1
the trustee and beneficial owner of at least some of the securities 1

held by Defendant Schreiber Living Trust – DTD 2/08/95. See Rec.

Doc. 76-1 at 1-2.

     In March 2014, American Medical Distributors, Inc. (“AMD”)

entered into an Asset Purchase Agreement (“APA”) with RedHawk. See

Rec. Doc. 1 at 2. RedHawk agreed to issue AMD or its designees

approximately    half   of   RedHawk’s   shares.   See   id.   at   2-3.   In

exchange, AMD agreed to pay RedHawk $60,000 and to assign RedHawk

all of AMD’s assets and property. See id. at 3. The principal asset

was exclusive distribution rights of non-contact thermometers in

North, Central, and South America. See Rec. Doc. 74-1 at 12.

     The transaction, known as the AMD-RedHawk Transaction, was

executed as provided in the APA. See Rec. Doc. 1 at 4. Plaintiff

Beechwood and Defendants provided AMD $60,000; thereafter, AMD

paid $60,000 to RedHawk and assigned RedHawk all of its assets

including the distribution rights of the non-contact thermometers.

See id. In exchange, RedHawk assigned the agreed-upon shares to

four designees of AMD. See id. The four designees were Beechwood,

Schreiber Trust, Howard Taylor, and Paul Rachmuth. See id.

     All stemming from the executed transaction, Plaintiffs allege

numerous fraudulent misrepresentations and omissions and contract


1
  There is a dispute as to which securities are held by Defendant Schreiber.
Defendants contend that Defendant Schreiber holds all of them. See Rec. Doc.
76-1 at 1-2. Plaintiffs contend that he only holds certain ones. See id.

                                     2
breaches by Defendant Schreiber. See Rec. Doc. 74-1 at 9. There

are three main allegations that give rise to their cause of action.

First, Plaintiffs allege that Defendant, along with Paul Rachmuth

who served as a counsel for AMD and Beechwood in the transaction,

failed to disclose possible patent infringement litigation that

significantly     impaired    the   value   of   the   distribution    rights

assigned to RedHawk. See Rec. Doc. 1 at 4. Second, Defendant

Schreiber failed to uphold his agreement with Beechwood to split

RedHawk’s expenses on a 50/50 basis and contribute to other assets.

See id. at 11-14. Third, Defendant Schreiber failed to disclose

his past SEC issues to RedHawk and its investors. See Rec. Doc. 76

at 7-8. 2

      On January 31, 2017, Plaintiffs filed a six-claim Complaint.

See Rec. Doc. 1. Specifically, Plaintiffs allege (1) Securities

Fraud under Sections 10B and 20 of the Exchange Act and SEC Rule

10b-5; (2) Securities Fraud under Sections 18 and 20 of the

Exchange Act; (3) Fraud under State Law; (4) By Beechwood for

Breach of Contract; (5) By Beechwood for Unjust Enrichment; and

(6) By RedHawk for Defendant Schreiber’s Breach of Fiduciary

Duties. See id. at 19-29.




2
  In 2009, following allegations of bribery to the Securities and Exchange
Commission (“SEC”), Defendant Schreiber entered into a consent judgment with
the SEC and agreed to pay a civil penalty. See Rec. Doc. 76-1 at 3. In November
2015, the FINRA denied RedHawk’s request to change its stock symbol because of
its affiliation with Defendant Schreiber. See Rec. Doc. 74-1 at 12.

                                      3
     On June 15, 2018, Defendants filed a Motion for Summary

Judgment and Alternatively Judgment on the Pleadings (Rec. Doc.

74-1). On July 19, 2018, Plaintiffs filed a Response and Memorandum

in Opposition (Rec. Doc. 78). On August 2, 2018, Defendants filed

a Reply Memorandum (Rec. Doc. 80).

LAW AND ANALYSIS

     A. Summary Judgment Standard

     Under Federal Rule of Civil Procedure 56, summary judgment is

appropriate       when     “the       pleadings,         depositions,           answers    to

interrogatories,         and    admissions         on    file,       together      with   the

affidavits, if any, show that there is no genuine issue as to any

material fact and that the moving party is entitled to judgment as

a matter of law.” Celotex Corp. v. Catrett, 477 U.S. 317, 322

(1986) (quoting Fed. R. Civ. P. 56(c)); see also TIG Ins. Co. v.

Sedgwick James of Wash., 276 F.3d 754, 759 (5th Cir. 2002). A

genuine issue of material fact exists if the evidence would allow

a reasonable jury to return a verdict for the nonmoving party. See

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). The

court    should   view     all       facts   and    evidence         in   the    light    most

favorable to the non-moving party. See United Fire & Cas. Co. v.

Hixson    Bros.   Inc.,        453   F.3d    283,       285   (5th    Cir.      2006).    Mere

conclusory    allegations            are     insufficient        to       defeat     summary

judgment. See Eason v. Thaler, 73 F.3d 1322, 1325 (5th Cir. 1996).


                                              4
     The   movant    must   point   to   “portions    of   ‘the    pleadings,

depositions, answers to interrogatories, and admissions on file,

together   with     the   affidavits,    if   any,’   which   it    believes

demonstrate the absence of a genuine issue of material fact.”

Celotex, 477 U.S. at 323. If and when the movant carries this

burden, the non-movant must then go beyond the pleadings and

present other evidence to establish a genuine issue. See Matsushita

Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586

(1986). However, “where the non-movant bears the burden of proof

at trial, the movant may merely point to an absence of evidence,

thus shifting to the non-movant the burden of demonstrating by

competent summary judgment proof that there is an issue of material

fact warranting trial.” Lindsey v. Sears Roebuck & Co., 16 F.3d

616, 618 (5th Cir. 1994). “This court will not assume in the

absence of any proof that the nonmoving party could or would prove

the necessary facts, and will grant summary judgment in any case

where critical evidence is so weak or tenuous on an essential fact

that it could not support a judgment in favor of the [non-movant].”

McCarty v. Hillstone Rest. Grp., 864 F.3d 354, 357 (5th Cir. 2017).

     B. Defendants are entitled to summary judgment on all claims.

           a. Defendants are entitled to summary judgment on Claim
             1, Claim 2, and Claim 3 because Plaintiffs’ claims
             are prescribed as a matter of law as Plaintiffs knew
             of Defendant Schreiber’s SEC issues in August 2014.




                                     5
       Plaintiffs offer several theories in their attempt to satisfy

Claim 1, Claim 2, and Claim 3. See Rec. Doc. 76 at 13-17. This

section analyzes the theory that is based on Defendant Schreiber’s

alleged failure to disclose his FINRA fraud and SEC issues. The

other theories are addressed, and disposed of, in the latter

sections.

       Claims under Sections 10 and 20 “may be brought no later than

the    earlier     of   (1)     2    years    after       discovery   of    the    facts

constituting the violation; or (2) 5 years after such violation.”

28    U.S.C.   §   1658(b).         Claims   under    Section    18   shall       not   be

maintained to enforce liability “unless brought within one year

after the discovery of the facts constituting the cause of action

and within three years after such cause of action accrued.” 15

U.S.C. § 78r(c). Fraud under Louisiana state law is subject to

“liberative prescription of one year.” La. C.C. Art. 3492.

       Generally, under federal law, the running of a prescriptive

period starts when the aggrieved party has knowledge of the facts

forming    the     basis   of       their    cause   of    action.    See   Jensen      v.

Snellings, 841 F.2d 600, 606 (5th Cir. 1988) (stating that this

rule is applicable to actions for securities fraud). Specifically,

with securities fraud, the controlling date for the commencement

of the running of statute of limitations is when a purchaser of

securities knew or, in the exercise of reasonable diligence, should


                                              6
have known of the alleged wrongdoing. See Rowten v. Wall St.

Brokerage L.L.C., 2016 U.S. App. LEXIS 7363 *1, *8 (5th Cir. Tex.

2016) citing to Topalian v. Ehrman, 954 F.2d 1125, 1133 (5th Cir.

1992).

      It is undisputed that Plaintiffs were aware of Defendant

Schreiber’s SEC issues in August 2014. 3 Plaintiffs argue that the

commencement of the running is “well into 2016” because that is

when Plaintiff realized Defendant Schreiber’s state of mind as to

his SEC’s issues. See Rec. Doc. 76 at 19. This argument is

unconvincing. See Topalian, 954 F.2d at 1133-1134 (stating that

general allegations suggesting concealment of fraud are not enough

to survive summary judgment). Plaintiffs also argue that it was

not until March 2016 that they knew RedHawk would be restricted

because of its affiliation with Defendant Schreiber. See Rec. Doc.

76 at 19. Plaintiffs may have not known the extent of Defendant

Schreiber’s issues or that his issues would limit their operation.

But, that does not negate the fact that Plaintiffs knew of the

facts forming the basis of their claims. Plaintiffs should have

inquired   further    into   Defendant     Schreiber’s    issues    and   their

consequences. See Rowten, 2016 U.S. App. LEXIS 7363 at *8 (5th




3
  “Plaintiffs do not dispute that Klug was informed of the need to disclose
[Defendant] Schreiber’s past SEC issues in connection with Red[H]awk in August
2014, or that Red[H]awk disclosed these issues in its 10-k filing for the fiscal
year ending January 31, 2015.” Rec. Doc. 80 at 2 citing to “Plaintiffs’ Response
to Defendants’ Statement of Uncontested Material Facts at 5.”

                                       7
Cir. Tex. 2016)(“If a reasonable person would inquire further, a

plaintiff     must    proceed     with    a   reasonable      and    diligent

investigation of the facts the plaintiff has learned and is charged

with the knowledge of all facts such an investigation would have

disclosed.”). 4 Throughout their pleadings, Plaintiffs state that

Defendant Schreiber continuously mislead them from the start of

the transaction. Klug stated in an email that he had been “building

a file” since 2014.        Rec. Doc. 74-1 at 29. Plaintiffs were not

free to ignore these facts. See Conwill v. Greenberg Traurig,

L.L.P., 2010 U.S. Dist. LEXIS 76824 *1, *7 (E.D. La. 2002) citing

to Jensen v. Snellings, 841 F.2d 600, 607 (5th Cir. 1988) (stating

that plaintiffs are not allowed to leisurely discover the full

details of the alleged scheme).

      The prescriptive period began to run in August 2014, allowing

Plaintiffs to bring Claim 1 no later than August 2016, Claim 2 no

later than August 2015, and Claim 3 no later than August 2015.

Plaintiffs filed their complaint in January 2017, well after the

time required by law. Therefore, summary judgment as to Claim 1,

Claim 2, and Claim 3 is necessary.

            b. Even if Plaintiffs can establish the existence of an
               oral contract, Defendants are entitled to summary



4
  Plaintiffs suggest collusion between Defendant Schreiber and Paul Rachmuth
(who served as a counsel for AMD and Beechwood in the transaction).
Specifically, Plaintiffs suggest that Defendant Schreiber ordered Paul Rachmuth
to not conduct due diligence on the transaction. See Rec. Doc. 76 at 4.

                                      8
                judgment on Claim 4 because Plaintiff                      Beechwood
                ratified the alleged fraud and breaches.

      Ratification occurs when one, induced by fraud, enters a

contract and continues to accept benefits under the contract after

he becomes aware of the fraud. See LHC Nashua P'ship, Ltd. v. PDNED

Sagamore Nashua, L.L.C., 659 F.3d 450, 461 (5th Cir. 2011) citing

to Olney Sav. & Loan Assoc. v. Trinity Banc Sav. Assoc., 885 F.2d

266, 271 (5th Cir. 1989). To prove ratification, a defendant must

establish that the plaintiff (1) had full knowledge of the fraud

or   breach     at   the   time    of    ratification   and     (2)    a   voluntary

intentional      choice    to     ratify   the   conduct   in    light      of   such

knowledge. See McKinney/Pearl Rest. Partners, L.P. v. Metro. Life

Ins. Co., 241 F. Supp. 3d 737, 759 (N.D. Tex. 2017). If acts of

ratification are genuinely disputed, the issue of ratification

becomes one for the trier of fact to establish. See id.

      It   is    undisputed       that   Plaintiff   Beechwood        continued   to

purchase RedHawk stock after learning of the issues that are the

source of this lawsuit. 5 Plaintiff purchased RedHawk stock days

after learning of patent infringement litigation against similar

thermometers (“Exergen litigation”). Plaintiff went on to purchase

enough stock to become majority shareholder of RedHawk within one




5
 Defendants contend that “Klug acquired millions of shares throughout the time
[Defendant] Schreiber remained involved in [RedHawk], after [Defendant]
Schreiber’s removal, and most importantly, after this lawsuit was filed.” Rec.
Doc. 74-1 at 29.

                                           9
month of alleged misrepresentations. Plaintiff Beechwood, through

Klug, continued to purchase stock on a regular basis for some time,

even after this lawsuit was filed. See Rec. Doc. 74-1 at 19.

Plaintiffs allege that the effects of the alleged fraud were

reflected in the share prices at the time of the purchases. This

is unconvincing and insufficient to overcome summary judgment.

Therefore, the Court finds, as a matter of law, that Plaintiff

Beechwood ratified any alleged misrepresentations or breaches and

summary   judgment   as   to   this   claim   is   warranted.   Plaintiff’s

conclusory allegations do not create disputed material facts.

           c. Defendants are entitled to summary judgment on Claim
              5 because Plaintiff Beechwood is precluded from
              asserting an unjust enrichment claim.

     In relevant part, the Louisiana Civil Code states that an

unjust enrichment claim shall not be available if another remedy

provided by law is available. See La. Civ. Code art. 2298. “The

unjust enrichment remedy is 'only applicable to fill a gap in the

law where no express remedy is provided.’” Walters v. MedSouth

Record Management, LLC, 38 So. 3d 243, 244 (La. 2010). Hence, if

a plaintiff brings a claim on an express or implied contract, that

claim precludes the application of an unjust enrichment theory

because the potential claim constitutes another remedy provided by

law. See Jackson v. Capitol City Family Health Ctr., 928 So. 2d

129, 133 (La. App. 1 Cir. 12/22/05); see also Richard v. Walmart-

Mart Stores, Inc., 559 F. 3d 341, 346 (5th Cir. 2009) (stating

                                      10
that unjust enrichment is subsidiary, correct in nature, and “will

only be allowed when there is no other remedy at law”). The outcome

of   the   potential   claim   is   irrelevant   to   preclusion   of   the

application. See Patterson v. Dean Morris, L.L.P., 2011 WL 1743617

(E.D. La. May 6, 2011) (stating that a plaintiff is not entitled

to recover under the theory of unjust enrichment because they are

unsuccessful on another available remedy).

      Plaintiff Beechwood, through Claim 4, asserts a claim on an

express or implied contract. See Rec. Doc. 1. Therefore, their

unjust enrichment claim is precluded and summary judgment as to

this claim is necessary.

            d. Defendants are entitled to summary judgment on Claim
               6 because the patent infringement litigation against
               the thermometer technology was speculative and there
               is no duty to disclose speculative litigation.

      To prevail on a claim for breach of fiduciary duty under

Louisiana law, a plaintiff must prove that there was a fiduciary

duty owed to them by the defendant, the defendant acted in a way

to violate that duty, and that the plaintiff was damaged as a

result of those actions. See Jobe v. ATR Mktg., Inc., 1998 U.S.

Dist. LEXIS 18171, *1, *22 (5th Cir. 1998). It is well established

that fiduciary duties are owed when there is a relationship between

a director or officer and a corporation. See id at 23. There is no

violation of fiduciary duties when there is no duty to disclose.



                                     11
See In re Enron Corp. Secs., 235 F. Supp. 2d 549, 574 (S.D. Tex.

2002). There is no duty disclose speculative litigation. 6

     It is undisputed that the patent infringement litigation

against   the   thermometer    technology     obtained   by   RedHawk   was

speculative. To date, there has been no patent infringement claims

brought    against    Defendant    RedHawk.     Plaintiffs    offer     only

conclusory allegations that RedHawk would have been sued had it

sold the thermometers. That is not enough. See Eason v. Thaler, 73

F.3d 1322, 1325 (5th Cir. 1996)(stating that mere conclusory

allegations are insufficient to defeat summary judgment); see also

FED. R. CIV. P. 9(b) (establishing that allegations of fraud must

be stated with particularity). Without pointing to more in the

pleadings or discovery materials, summary judgment as to Claim 6

is warranted.

     New Orleans, Louisiana, this 9th day of October, 2018.




                                   ___________________________________
                                   SENIOR UNITED STATES DISTRICT JUDGE




6
  Fifth Circuit case law is lacking on this issue. Defendants offer several
Second Circuit cases to support their position. See Rec. Doc. 74-1 at 22-23.
Plaintiffs attempt to counter Defendants’ argument but the cases offered by
Plaintiff do not seem to be on point. See Rec. Doc. 76 at 24.

                                    12
